Exhibit 10.25
Bottomline Technologies (DE), Inc.
RESTRICTED STOCK GRANT


1. Grant of Restricted Shares. In consideration of services to be rendered by
the Recipient to Bottomline Technologies (de), Inc., a Delaware corporation (the
“Company”), hereby grants to [__________________] (the “Recipient”), pursuant to
the Company’s 2019 Stock Incentive Plan (the “Plan”), [_________] shares (the
“Restricted Shares”) of common stock, $0.001 par value per share, of the Company
(the “Common Stock”), subject to the terms and conditions of this agreement (the
“Agreement”) and the Plan, a copy of which has been provided to the Recipient.
The Restricted Shares will be held in book entry by the Company’s transfer agent
in the name of the Recipient. The term “Company” shall mean Bottomline
Technologies (de), Inc. and all subsidiaries and affiliated entities of
Bottomline Technologies (de), Inc. as defined in Sections 1504(a), 424(e) and
424(f) of the Internal Revenue Code of 1986, as amended (the “Code”).
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Plan. To the extent that any term of this
Agreement conflicts or is otherwise inconsistent with any term of the Plan, as
amended from time to time, the terms of the Plan shall take precedence and
supersede any such conflicting or inconsistent term contained herein.


2. Vesting and Provisions for Forfeiture.


a.Vesting Schedule. Subject to the provisions of this Section 2 and Section 7,
the Restricted Shares shall vest and become Vested Shares as to 100% of the
Restricted Shares on the first anniversary of the date of grant set forth on the
final page hereof (the “Vest Date”). Any fractional Vested Shares shall be
rounded down to the nearest whole number of Vested Shares. Except as otherwise
specifically provided herein, there shall be no proportionate or partial vesting
in the period prior to the Vest Date, and all vesting shall occur only on the
Vest Date.


b.Continuous Service Required. No Restricted Shares shall vest and become Vested
Shares unless on the Vest Date the Recipient is, and has been at all times since
the date of grant of the Restricted Shares, a director of the Company. If the
Recipient ceases to provide services to the Company as a director, then any
Restricted Shares that do not become Vested Shares pursuant to Section 2(c) or 7
as a result of such cessation, shall be forfeited immediately upon such
cessation and revert back to the Company without any payment to the Recipient
with respect thereto. The Recipient shall have no further rights with respect to
any Restricted Shares that are so forfeited.


c.Disability or Death. Notwithstanding the foregoing, all Restricted Shares
shall vest and become Vested Shares effective immediately upon the death or
Disability (as defined below) of the Recipient. For purposes of this Agreement:
“Disability” means a physical or mental infirmity that impairs the Recipient’s
ability to substantially perform his or her duties for a period of at least 180
consecutive days.


3. Non-transferability of Restricted Shares. The Restricted Shares or any
interest therein may not be transferred, assigned, pledged, encumbered or
otherwise disposed of in any manner (whether by operation of law or otherwise)
until the Restricted Shares have become Vested Shares, or as otherwise provided
for in the Plan. The Company shall not be required to (i) transfer on its books
any Restricted Shares which have been transferred in violation of any of the
provisions of this Agreement or (ii) treat as the owner of such Restricted
Shares or to pay dividends to any transferee to whom such Restricted Shares have
been transferred in violation of any of the provisions of this Agreement.





--------------------------------------------------------------------------------



4. Restrictive Legends. The book entry account reflecting the issuance of the
Restricted Shares in the name of the Recipient shall bear a legend or other
notation upon substantially the following terms:


“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”


5. Rights as a Stockholder. Except as otherwise provided in this Agreement, for
so long as the Recipient is the registered owner of the Restricted Shares, the
Recipient shall have all rights as a shareholder with respect to the Restricted
Shares, whether vested or unvested, including, without limitation, rights to
vote the Restricted Shares and act in respect of the Restricted Shares at any
meeting of shareholders; provided that the Recipient shall not accrue or be paid
any dividend (whether in cash or in stock) with respect to any Unvested Shares.


6. No Special Rights to Service. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any person under any circumstances to bind the
Company to continue the engagement of the Recipient as a director for the period
within which the Restricted Shares may vest and become Vested Shares.


7. Change in Control Event. In the event of a Change in Control Event (as
defined in the Plan), the Recipient shall, with respect to any Restricted Shares
that are not Vested Shares, be entitled to the rights and benefits, and be
subject to the limitations, set forth in Section 9(c) of the Plan, or as may be
provided under another written agreement between the Company and the Recipient.


8. Tax Matters.


a.The Recipient acknowledges and agrees that the Recipient (and not the Company)
is solely responsible for any and all taxes that may be assessed on the
Recipient by any taxing authority in any jurisdiction, arising in any way out of
this Agreement, the Restricted Shares or the Vested Shares and the Company is
not liable for any such assessments.


b.If applicable, the Recipient acknowledges he or she shall not make an election
under Section 83(b) of the Code.




9. Miscellaneous.


a.The Recipient acknowledges that he or she: (i) has read this Agreement; (ii)
has been represented in the preparation, negotiation and execution of this
Agreement by legal counsel of the Recipient’s own choice or has voluntarily
declined to seek such counsel; (iii) understands the terms and consequences of
this Agreement; (iv) is fully aware of the legal and binding effect of this
Agreement; and (v) agrees that in accepting this award, he or she will be bound
by any clawback policy that the Company has in effect or may adopt in the
future.


b.Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the
Recipient.





--------------------------------------------------------------------------------



c.All notices under this Agreement shall be mailed, delivered by hand, or
delivered by electronic means to the parties pursuant to the contact information
for the applicable party set forth in the records of Fidelity Stock Plan
Services or any successor third-party equity plan administrator designated by
the Company from time to time (the “Administrative Service”), or at such other
address as may be designated in writing by either of the parties to the other
party.


d.This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware (without regard to principles of conflicts of laws).
The Company and Recipient irrevocably and unconditionally submit to the
non-exclusive jurisdiction of courts exercising jurisdiction in Delaware, United
States of America.


e.The Recipient hereby accepts, by signature or electronic means delivered to
the Administrative Service, this Agreement and agrees to the terms and
conditions of this Agreement and the Company’s 2019 Stock Incentive Plan. The
Recipient hereby acknowledges receipt of a copy of the Company’s 2019 Stock
Incentive Plan.


f.In making any decisions or taking any actions with respect to the matters
covered by this Agreement, the Company shall have all of the authority and
discretion, and shall be subject to all of the protections, provided for in the
Plan and all decisions and actions by the Company with respect to this Agreement
shall be made in the Company’s discretion and shall be final and binding on the
Recipient, except for such matters as are within the sole discretion of the
Committee, as described in this Agreement and/or the Plan. In any case of
contradiction between any of the terms under this Agreement and the Plan, the
terms of the Plan shall prevail.


10. Severability


The Parties agree that, if a clause of this Agreement were annulled or declared
void, this nullity would not affect the other clauses of this Agreement which
will remain fully valid. In such case, the Parties undertake to negotiate in
good faith a clause replacing said clause with a similar effect.






Date of Grant: [_____________]


[DIRECTOR NAME] BOTTOMLINE TECHNOLOGIES (DE), INC.


___________________________ By:_____________________________
Name:
Title:



